            Case 1:20-cv-00212-MCW Document 12 Filed 06/11/20 Page 1 of 3




             In the United States Court of Federal Claims
                                              No. 20-212C
                                         (Filed: June 11, 2020)

    **************************
                             *
    KENNETH J. FLYNN,        *
                             *
              Plaintiff,     *
                             *
              v.             *
                             *
    THE UNITED STATES,       *
                             *
              Defendant.     *
                             *
    **************************

                   ____________________________________________________

                                  ORDER OF DISMISSAL
                   ____________________________________________________

WILLIAMS, Senior Judge.
        This matter comes before the Court on Defendant’s motion to dismiss for lack of subject-
matter jurisdiction. For the reasons stated below, Defendant’s motion to dismiss is granted.
                                            Background 1
        Plaintiff pro se Kenneth Flynn is a resident of Montana. Compl. ¶ 2. In October 2016,
Montana state authorities charged Plaintiff with two counts of assault with a weapon, and
dismissed these charges in January 2019. ECF No. 9, Ex. A at 2. Plaintiff subsequently filed suit
in United States District Court for the District of Montana under 42 U.S.C. § 1983, alleging
constitutional violations in connection with his state criminal prosecution. Id. at 1. The District
Court dismissed Plaintiff’s complaint in September 2019, and he appealed to the United States
Court of Appeals for the Ninth Circuit. Id. at 1-2. On May 13, 2020, the Ninth Circuit granted
Plaintiff’s motion to voluntarily dismiss his appeal. See Flynn v. Pabst, No. 19-35840 (9th Cir.
filed Oct. 3, 2019). On June 2, 2020, Plaintiff filed a motion to reinstate his appeal. See id.
       On February 25, 2020, Plaintiff filed suit in this Court. See Compl. at 1. Plaintiff alleges
various due process and discrimination claims related to his District Court case and appeal at the
Ninth Circuit. See Compl. ¶¶ 1, 3. Plaintiff claims that the District Court “deliberately dismissed

1
           This background is derived from the complaint, Defendant’s motion to dismiss, and related
filings.
         Case 1:20-cv-00212-MCW Document 12 Filed 06/11/20 Page 2 of 3



the case early” and failed to appoint him counsel despite his disabilities caused by “repeated
concussions.” Id. Plaintiff seeks to overturn the District Court’s dismissal, as well as to recover
$15.4 million. Id. at ¶ 4.
        On April 27, 2020, Defendant filed a motion to dismiss for lack of subject-matter
jurisdiction. ECF No. 9 at 1.
                                              Discussion
        Plaintiff has the burden of establishing subject-matter jurisdiction in this Court. Reynolds
v. Army v. Air Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988). The Court must dismiss
the action if it finds subject-matter jurisdiction to be lacking. Adair v. United States, 497 F.3d
1244, 1251 (Fed. Cir. 2007). The Court assumes all factual allegations to be true and will construe
the complaint in a manner most favorable to the plaintiff when ruling on a motion to dismiss
pursuant to Rule 12(b)(1). Pennington Seed, Inc. v. Produce Exch. No. 299, 457 F.3d 1334, 1338
(Fed. Cir. 2006).
        The filings of pro se litigants are held to “‘less stringent standards than formal pleadings
drafted by lawyers.’” Naskar v. United States, 82 Fed. Cl. 319, 320 (2008) (quoting Haines v.
Kerner, 404 U.S. 519, 520 (1972)). However, pro se plaintiffs still bear the burden of establishing
the Court’s jurisdiction and must do so by a preponderance of the evidence. Reynolds, 846 F.2d
at 748; Tindle v. United States, 56 Fed. Cl. 337, 341 (2003).
        The Tucker Act, 28 U.S.C. § 1491(a)(1) (2012), provides that this Court:
        shall have jurisdiction to render judgment upon any claim against the United States
        founded either upon the Constitution, or any Act of Congress or any regulation of
        an executive department, or upon any express or implied contract with the United
        States, or for liquidated or unliquidated damages in cases not sounding in tort.
The Tucker Act is not money-mandating, but rather is a jurisdictional statute. United States v.
Testan, 424 U.S. 392, 398 (1976). To establish jurisdiction, a plaintiff “must identify a separate
source of substantive law that creates the right to money damages.” Jan’s Helicopter Serv., Inc.
v. Fed. Aviation Admin., 525 F.3d 1299, 1306 (Fed. Cir. 2008) (internal citation and quotation
marks omitted). “[The] claimant must demonstrate that the source of substantive law he relies
upon ‘can fairly be interpreted as mandating compensation by the Federal Government for the
damages sustained.’” United States v. Mitchell, 463 U.S. 206, 216-17 (1983) (quoting Testan, 424
U.S. at 400).
         Plaintiff’s complaint fails to state a claim that is within this Court’s jurisdiction. This Court
has no authority to review the decisions of federal district courts. Shinnecock Indian Nation v.
United States, 782 F.3d 1345, 1352 (Fed. Cir. 2015) (“Binding precedent establishes that the Court
of Federal Claims has no jurisdiction to review the merits of a decision rendered by a federal
district court.”); Rohland v. United States, 136 Fed. Cl. 55, 66 (2018) (“[T]he Tucker Act does not
provide the Court of Federal Claims with jurisdiction to entertain collateral attacks on decisions of
state courts or federal district courts.”).
      This Court also lacks jurisdiction to hear Plaintiff’s due process and discrimination claims.
See LeBlanc v. United States, 50 F.3d 1025, 1028 (Fed. Cir. 1995) (holding that the Court of

                                                    2
         Case 1:20-cv-00212-MCW Document 12 Filed 06/11/20 Page 3 of 3



Federal Claims has no jurisdiction to hear claims brought under the “Due Process Clauses of the
Fifth and Fourteenth Amendments [and] the Equal Protection Clause of the Fourteenth
Amendment” because these provisions “do not mandate payment of money by the government”);
Sanders v. United States, 34 Fed. Cl. 75, 80 (1995), aff'd, 104 F.3d 376 (Fed. Cir. 1996) (stating
that the Court of Federal Claims “does not have jurisdiction to entertain general civil rights claims
that are not based upon an appropriate money-mandating provision”). To the extent Plaintiff
claims that he was discriminated against due to a disability, this Court “is without jurisdiction to
hear claims under the [Americans With Disabilities Act]” because the ADA “is not a statute
mandating payment by the United States.” Searles v. United States, 88 Fed. Cl. 801, 805 (2009).
        In his response to Defendant’s motion to dismiss, Plaintiff argues Defendant “has confused
collateral attack with a claim for equitable relief from a judgment.” ECF No. 11 at 2. Even
assuming this were accurate, this Court’s authority to grant equitable relief is limited to certain tax
cases, bid protests, and situations where such relief is an “incident of and collateral to” a monetary
judgment. 28 U.S.C. §§ 1491(a)(2)-(b), 1507-08 (2016); Martinez v. United States, 333 F.3d 1295,
1303 (Fed. Cir. 2003). As Plaintiff has not alleged any such claims, this Court lacks authority to
grant Plaintiff equitable relief.
                                             Conclusion
       Defendant’s motion to dismiss for lack of jurisdiction is GRANTED. 2



                                                       __Mary Ellen Coster Williams_________
                                                       MARY ELLEN COSTER WILLIAMS
                                                       Senior Judge




2
       As the Court dismisses this action, Plaintiff’s other pending motions, styled “Motion for
Extension of Time to Appoint Counsel and to Combine Claims” and “Motion to Ensure Pro Se
Pleadings Are Liberally Construed,” are moot. See ECF Nos. 8, 10.
                                                  3
